NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                   Fed. R. App. P. 32.1




               United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                  Argued September 16, 2010
                                  Decided November 29, 2010

                                              Before

                                RICHARD D. CUDAHY, Circuit Judge

                                ILANA DIAMOND ROVNER, Circuit Judge

                                TERENCE T. EVANS, Circuit Judge

No.  10‐1349

UNITED STATES OF AMERICA,                              Appeal from the United States District
     Plaintiff‐Appellee,                               Court for the Eastern District of Wisconsin.

       v.                                              No. 1:07‐cr‐00204

MICHAEL LOCK,                                          J.P. Stadtmueller,
    Defendant‐Appellant.                               Judge.

                                            O R D E R

        Michael  Lock  and  nine  other  individuals  devised  and  executed  a  scheme  to  obtain
money from mortgage lending institutions by submitting fraudulent loan applications to these
companies.    Lock  and  his  co‐conspirators  identified  distressed  properties  that  they  could
purchase  cheaply  and  obtained  appraisals  that  misrepresented  the  actual  condition  of  the
properties, inflating their value well beyond their market worth.  Lock would then prepare
applications for loans to purchase these properties, paying individuals to serve as straw buyers
and falsifying their employment records, rent histories and other documents.  Once a lending
institution  had  approved  a  loan  in  the  amount  of  the  inflated  price,  Lock  and  the  co‐
conspirators would purchase the properties at market value and divvy the excess funds among
themselves.   Lock paid the mortgages on some of these properties for just enough time  to
prevent the lenders from being able to rescind the loans, eventually allowing all of the loans
No. 10‐1349                                                                                          Page 2

to  go  into  default.    Lock  and  his  peers  used  this  scheme  to  purchase  at  least  24  different
properties, which resulted in Lock’s benefitting to the tune of approximately $250,000 and
causing nearly 1.5 million dollars in losses for the lenders.    

        Eventually, the police caught on to the mortgage fraud scheme and arrested Lock and
his co‐conspirators for committing acts of wire fraud in violation of 18 U.S.C. §§ 1342‐43.  While
all of Lock’s co‐defendants entered into plea agreements, the charges against Lock proceeded
to a jury trial on December 1, 2008.  Seven days later, the jury found Lock guilty of all nine
counts of wire fraud that had been submitted for a verdict.  On February 5, 2010, the district
court sentenced Lock to 160 months of imprisonment for each count of his conviction, with each
sentence to be served concurrent to the others.  The court further ordered that 60 months of this
term would be served concurrently to time Lock was serving for unrelated state convictions,
with the remaining 100 months to be served consecutively.  Finally, the court ordered that Lock
serve  3  years  of  supervised  release,  pay  $900  in  special  assessments  and$1,458,823.47  in
restitution.

         Lock appeals from his conviction and sentence, asserting that the trial court committed
numerous errors during his jury trial and his sentencing hearing.  First, he alleges that the
district court improperly admitted various lending documents as self‐authenticating business
records.    Second,  he  claims  that  the  district  court  erred  by  reading  the  majority  of  the  24‐
paragraph indictment to the jury during its final instructions.  Third, Lock argues that it was
improper for the district court to find that he was an organizer or leader of a criminal activity
involving five or more participants and to enhance his sentence in accordance with U.S.S.G. §
3B1.1.    Fourth,  Lock  contends  that  the  district  court  failed  to  adequately  consider  the  18  §
3553(a) factors when deciding his sentence. 

        We reject Lock’s contention that the district court erred by admitting the contents of the
lending institutions’ loan files pursuant to Fed. R. Evid. 902(11).  We review a district court’s
ruling on the admissibility of  documents as business records under an abuse of discretion
standard.  United States v. Franco, 874 F.2d 1136, 1138 (7th Cir. 1989).  The documents at issue
included residential loan applications, appraisals, offers to purchase, verifications of rent and
employment  and  other  documents  related  to  the  mortgage  loan  applications  that  Lock
submitted  to  the  lending  institutions.    The  United  States  provided  written  declarations  by
qualified custodians stating that the records met the foundational requirements set forth in Rule
902(11).    Additionally,  the  record  shows  that  the  United  States  complied  with  902(11)’s
provisions concerning notice and making the documents available for inspection prior to trial.
Lock’s  main  argument  against  admitting  the  records  consists  of  several  conclusory
allegations–that  the  lenders  were  complicit  in  the  scheme  and  that  the  records  lacked  the
required level of trustworthiness.  Given the lack of factual support for these claims, the district
court  did  not  abuse  its  discretion  in  rejecting  them.    The  district  court  was  also  correct  in
finding  that  Lock’s  only  other  argument–that  the  records  should  not  have  been  admitted
because  the  lending  institutions  did  not  create  them–was  faulty,  as  it  was  based  on  an
interpretation of Rule 902(11) that this court has rejected.  See, e.g., United States v. Keplinger, 776
No. 10‐1349                                                                                           Page 3

F.2d  678,  694  (7th  Cir.  1985)  (stating  that  parties  seeking  to  admit  a  document  under  Rule
902(11)  do  not  have  to  be  responsible  for  the  creation  of  a  document).    Whether  a  party
submitting a document as a business record is also the creator of the document is particularly
irrelevant in situations such as this one, where the records are not being introduced to prove
the  truth  of  the  information  set  forth  in  them,  but  merely  to  prove  that  a  party  received
documents that contained certain representations.

         Lock’s second argument also fails.  Even if it were erroneous for the district court to read
a 24‐paragraph long recitation of the factual allegations contained in the indictment to the jury,
it is unlikely that this inclusion had a prejudicial effect because the district court specifically
warned  the  jurors  that  “the  indictment  in  this  case  is  the  formal  method  of  accusing  the
defendant of a crime . . . [i]t is not evidence against the defendant and does not create any
inference of guilt.”  A warning of this type was sufficient to ameliorate any possible prejudice.
See,  e.g.,  United  States  v.  Hephner,  410  F.2d  930,  934  (7th  Cir.  1969)  (holding  that  a  similar
warning  cured  prejudice  caused  by  providing  a  copy  of  the  indictment  to  the  jury  during
deliberation).  Second, Lock’s allegations of prejudice are entirely generic and lack evidentiary
substantiation.  Such allegations are insufficient to establish that Lock suffered actual prejudice,
which is a prerequisite for reversal of the district court’s decision.  United States v. Smith, 131
F.3d 685, 688‐89 (7th Cir. 1997).

        Lock’s objections to his sentence fare no better than his challenges concerning his trial.
We review a district court’s factual finding that a defendant was an organizer or leader for clear
error, United States v. Mijangos, 240 F.3d 601, 604 (7th Cir. 2001), and will overturn the district
court’s finding “only if, after reviewing the entire evidence, [this court is] left with the definite
and firm conviction that a mistake has been committed.”  United States v. Carrera, 259 F.3d 818,
826 (7th Cir. 2001).  The record establishes that the district court was presented with evidence
establishing that Lock possessed all of the organizer/leader qualities listed in the Guidelines
and that Lock failed to adequately rebut this evidence.  Hence, the trial court did not commit
a clear error when it determined that this sentence enhancement applied to Lock’s criminal
activities.

        Finally,  we  reject  Lock’s  claim  that  the  sentence  imposed  by  the  trial  court  was
unreasonable.  First, because the sentence imposed by the judge was within the range set forth
in the Guidelines, it is entitled to a presumption of reasonableness.  United States v. Panaigua‐
Verdugo, 537 F.3d 722, 727 (7th Cir. 2008).  Second, a review of the sentencing hearing transcript
shows that the sentencing judge properly considered the facts of Lock’s case and all of the §
3553(a) standards when making his sentencing decision.  Lock’s various claims about how his
sentence does not adequately take into account the sentences he is already serving for wholly
unrelated crimes and fails to acknowledge other parties’ roles in the mortgage fraud scheme
do not provide us with sufficient grounds to find the district court’s sentence unreasonable. 
     

                                                                                               AFFIRMED